Citation Nr: 1511472	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-03 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to December 1974 including service in Thailand.  The Veteran died in March 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin. 

The Veteran cancelled her request for a hearing at the Milwaukee Pension Management Center in November 2012.


FINDINGS OF FACT

1.  The Veteran died in March 2011 as a result of sepsis due to intra-abdominal hemorrhaging following bowel obstruction surgery due to a circulation defect due to two heart valve replacements.

2.  At the time of his death, the Veteran had no service-connected disabilities.

3.  The Veteran did not set foot in the Republic of Vietnam.

4.  The Veteran's duties as a weapons mechanic during his service at Udorn Royal Thai Air Force Base (RTAFB) did not routinely place him on or near the base perimeter where he would have been directly exposed to tactical herbicides.

5.  The primary and contributing causes of the Veteran's death were not etiologically related to service.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2014); M21-MR IV ii.2.C.10.q.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations delineate VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

For dependency and indemnity compensation (DIC) claims, proper VCAA notice must also include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

A February 2011 letter, sent prior to the initial unfavorable rating decision, advised the appellant of the evidence and information necessary to substantiate her claim for DIC based on a condition not yet service connected.  The same letter advised her of what evidence and information she was expected to provide and what evidence and information VA would provide.  VA has satisfied its duty to notify the appellant.

VA also has a duty to assist the appellant in the development of a claim.  This duty includes assisting in the procurement of Service Treatment Records (STRs) and other pertinent treatment records, and obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records, and private treatment records have been obtained and considered.  VA was informed in April 2012 that any Social Security Administration Records pertaining to the Veteran had been destroyed.  The appellant has not identified any additional outstanding records that have not been obtained.  

No medical opinion was obtained in connection with this claim since, as will be explained below, the record does not indicate that the conditions causing or contributing to the Veteran's death were due to or aggravated by his military service.  38 C.F.R. §§ 3.303, 3.307, 3.309; Waters v. Shinseki, 601 F.3d 1274 (Fed.Cir.2010); Bardwell v. Shinseki, 24 Vet. App. 36, 39 (2010) (The determination as to whether there was an event, injury, or disease in service is a finding of fact for the Board.)

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the appellant's claim.  VA's duty to assist has been satisfied.

II.  Law

The appellant contends that her husband's death was caused, at least in part, by conditions related to service.  Specifically she asserts that the Veteran suffered from ischemic heart disease and AL amyloidosis at the time of his death, which resulted from herbicide exposure the Veteran incurred during service, and that these conditions contributed to his death.

Dependency and indemnity compensation is available to a surviving spouse who can establish that the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310.  Service connection for the cause of the Veteran's death can be established by showing that a service-connected disability was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312 (a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112.  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Veterans exposed to Agent Orange or other listed herbicides are presumed service-connected for certain conditions, including ischemic heart disease, even if there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

A veteran who, during active military service, served in the Republic of Vietnam between January 1962 and May 1975 shall be presumed to have been exposed to herbicide agents, including Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

To qualify for entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.307, the disability must become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Additionally, where a veteran served ninety days or more of active service, and certain "chronic diseases," such as endocarditis, become manifest to a degree of 10 percent or more within one year after the date of separation from service, the disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" following service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  

III.  Analysis

December 2000 private treatment records note the Veteran had end-stage renal failure and was on hemodialysis when he was admitted to the Cleveland Clinic for bowel obstruction treatment.  The Veteran had also had previous aortic valve and mitral valve replacements secondary to endocarditis and a previous gastrointestinal bleed due to peptic ulcer disease. 

The Veteran underwent a bowel obstruction removal surgery on March 14, 2001.  Following the surgery the Veteran had a hypotensive event and subsequently deteriorated over the next several days into a coma with degradation of multiple systems.  The Veteran died on March [redacted], 2001.

The Veteran's autopsy showed a history of thrombotic thrombocytopenic purpura (TTP), end stage renal disease (on hemodialysis), a history of endocarditis, previous aortic and mitral valve replacements (considered as ischemic heart disease for VA purposes), chronic pancreatitis, and bowel obstruction, status post ileectomy.  38 C.F.R. § 3.309(e).

The Veteran's death certificate reports the immediate cause of death as sepsis due to intra-abdominal hemorrhaging following surgery to remove a bowel obstruction.  A circulation defect and multiple heart valve replacement surgeries were also listed as contributing causes.  No other underlying causes were noted on the death certificate.  As the Veteran was not service connected for any disability, and no medical evidence has been submitted to suggest other causes of death, the evidence would need to show that one of these conditions was due to or aggravated by service, in order for the appellant to prevail on her claim.

The appellant does not claim, and service treatment records do not show an onset or manifestation of any of the conditions identified on the Veteran's death certificate during service or within a year of separation.  Thus, service connection is not warranted on a direct basis or on a presumptive basis for chronic conditions.  38 C.F.R. §§ 3.303, 3.307, 3.309.

Turning to the question of the Veteran's possible exposure to herbicides, service records show that he worked as a weapons mechanic, arming aircraft in the loading section of building 1875 as part of the 432nd munitions maintenance squad at Udorn RTAFB in Thailand.  Service records do not show any deployment or travel to the Republic of Vietnam. 

VA has determined that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of certain Thai military bases, including Udorn.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.q. (M21-1MR).  VA has identified specific military occupational specialties including: security policeman, security patrol dog handler and member of a security police squadron, whose daily duties required spending extended periods of time on or near the base perimeter where herbicides were likely used.  

VA has not extended the same special consideration to all service members who had contact with an air base perimeter.  Those with periodic or occasional contact with the perimeter, but whose duty stations were not located there, are not entitled to special consideration.  See M21-1MR, Part IV, Subpart ii, Section 2, Subpart C, Provision 10(q) (service near the base perimeter may be shown by evidence of daily work duties, performance evaluation reports or other credible evidence).  Thus, the evidence must show that the Veteran's duties placed him on or near the base perimeter for a significant period of time.

There is no evidence, other than the appellant's assertions, that the Veteran ever traveled to the Republic of Vietnam during service, or that the Veteran's duties routinely required him to be located near the perimeter of his base.  The Board does not find the appellant's unsupported contentions to be sufficient to show that the Veteran was exposed to herbicides during service.  In addition to the appellant being unable to provide a firsthand account or supporting evidence that the Veteran traveled to the Republic of Vietnam, her contentions that the Veteran was diagnosed with AL amyloidosis is refuted by the medical record, calling into question the accuracy of the appellant's recounting of events.

The Board does not find that the Veteran's duties arming aircraft in a hangar or on a runway would place him on or near the base perimeter.  As the evidence does not indicate any direct exposure to tactical herbicides, the Board finds that the regulations granting presumptive service connection for conditions associated with herbicide exposure are not applicable.  38 C.F.R. §§ 3.307, 3.309(e). 

In summation, the Board finds that the preponderance of the evidence is against a finding that any of the primary or contributing causes of the Veteran's death are due to service.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


